Citation Nr: 1631355	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include spondylosis with scoliosis.  

2.  Entitlement to a compensable disability rating prior to April 21, 2014, and in excess of 40 percent thereafter, for prostatitis.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to September 1974.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file was subsequently transferred to the RO in Buffalo, New York.  

The Veteran was previously represented in these matters by a private attorney, Howard D. Olinsky; however, prior to the most recent certification of the Veteran's appeal to the Board in October 2015, the Veteran and his attorney each submitted August 2015 statements indicating that the representation had been revoked.  Accordingly, the Board has determined that the Veteran does not have a legal representative, as there is no valid VA Form 21-22 or 21-22a of record, and that he desires to represent himself in this appeal.  See 38 C.F.R. § 14.631(f) (2015).  

During the pendency of the appeal, a June 2014 RO decision granted an increased disability rating of 40 percent for prostatitis, effective April 21, 2014.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for prostatitis remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were most recently remanded by the Board in December 2014.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claims on appeal.  Unfortunately, these matters must again be remanded due to noncompliance with prior remand directives articulated by the Board in December 2014.  See Stegall, 11 Vet. App. at 271.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Board most recently remanded these matters in December 2014 in order to obtain adequate VA examinations and opinions regarding the Veteran's claims on appeal.  

With respect to the Veteran's increased rating claim for prostatitis, the December 2014 Board remand directed that the Veteran be afforded a VA examination in which the examiner was to specifically address whether the Veteran's urinary symptoms prior to April 2014, including dysuria, dribbling, and nocturia with 5 or more voidings per night, were due to his service-connected prostatitis.  Additionally, the examiner was to discuss in detail the Veteran's urinary symptoms during the appeal period from 2007 forward, including the cause of the symptoms identified and whether such symptoms were related to prostatitis, benign prostate hypertrophy, or some other etiology.  

Following the December 2014 Board remand, the Veteran was afforded a VA genitourinary examination in February 2015, after which the examiner noted the Veteran's report that his symptoms of dysuria, dribbling, and nocturia had resolved.  The Veteran also reported taking prescription Flomax and his symptoms were controlled for his non-service connected benign prostate hypertrophy.  

Notably, the February 2015 VA opinion did not address the Veteran's specific prostatitis symptoms prior to April 2014, and whether or not they were due to his service-connected prostatitis, nonservice-connected benign prostate hypertrophy, or some other etiology.  As such, it does not substantially comply with the Board's prior remand directives and is inadequate to adjudicate the Veteran's claim of entitlement to a compensable disability rating prior to April 21, 2014, and in excess of 40 percent thereafter, for prostatitis.  See Stegall, supra; see also Barr, 21 Vet. App. at 312.  

Regarding the Veteran's service connection claim for a low back disability, the Board's December 2014 remand requested an addendum VA opinion in order to clarify the Veteran's diagnosed back disabilities and their etiology.  In particular, the VA examiner was asked to opine whether any existing back condition was congenital, including whether such condition was considered a congenital defect or disease.  In the case of a congenital defect, the examiner was asked to opine whether it was subject to or aggravated by a superimposed disease or injury during active service which resulted in additional disability.  Conversely, if a congenital disease, the examiner was to opine whether such condition clearly and unmistakably preexisted active service, and clearly and unmistakably was not aggravated beyond the normal progress of the disorder during or as a result of active service.  If both conditions were not met, the examiner was to opine whether any such condition was at least as likely as not incurred in or otherwise related to active service, to include the Veteran's low back complaints therein.  Finally, the examiner was asked to specifically consider and express agreement or disagreement with the February 2007 VA examiner's opinion that Veteran's lumbar spine symptoms were more likely than not related to an in-service fall.  

Following the December 2014 Board remand, the Veteran was afforded a VA back examination in February 2015, after which the examiner stated that the Veteran's scoliosis and spondylolysis were congenital conditions which were not secondary to active service or worsened beyond their natural course during active service, as confirmed by the medical board report at the Veteran's service discharge.  Additionally, the examiner stated that the Veteran's lumbar disc disease with herniation was most likely secondary to a fall in 2007, given that his symptoms during active service were not consistent with a herniated disc.  

Notably, although the examiner opined that congenital scoliosis and spondylolysis were not secondary to active service or worsened beyond their natural course during active service, the Board's request was for the examiner to identify whether such congenital conditions were considered congenital defects or diseases, as well as to opine whether such conditions both clearly and unmistakably preexisted active service and clearly and unmistakably were not aggravated beyond the normal progress of the disorders during or as a result of active service.  Additionally, the examiner failed to specifically consider and discuss the positive nexus opinion rendered by the February 2007 VA examiner.  As such, the February 2015 VA examination and resulting opinions do not substantially comply with the Board's prior remand directives and it is, therefore, inadequate to adjudicate the Veteran's claim of entitlement to service connection for a low back disability.  See Stegall, supra; see also Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Request a records review and addendum medical opinions regarding the Veteran's prostatitis and low back claims from qualified VA examiners with expertise in genitourinary and orthopedic conditions.  The entire claims file should be made available to and be reviewed by the examiners in conjunction with this request.  If the examiners determine that full physical examinations are required, then afford the Veteran with full VA examinations.  A complete and adequate rationale must also be provided for any opinion rendered.  

a) Regarding the Veteran's increased rating claim for prostatitis, the examiner is asked to determine the current severity of the Veteran's prostatitis and clearly document all relevant findings and symptomatology.  Additionally, the examiner must opine whether the Veteran's history of urinary symptoms during the appeal period from 2007 to April 2014 (including dysuria, dribbling, and nocturia with 5 or more voidings per night) were due to his service-connected prostatitis, nonservice-connected benign prostate hypertrophy, or some other etiology.  

(b) Regarding the Veteran's claim of entitlement to service connection for a low back disability, the examiner is asked to clarify whether the Veteran's congenital scoliosis and spondylolysis are considered congenital defects or diseases.  Additionally, the examiner must clearly opine whether such conditions both clearly and unmistakably preexisted active service, and clearly and unmistakably were not aggravated beyond the normal progress of the disorders during or as a result of active service.  For any diagnosed low back condition which did not both clearly and unmistakably preexist active service and which was not clearly and unmistakable aggravated by active service, the examiner must opine whether such condition is otherwise etiologically related to active service, to include the Veteran's low back complaints therein.  Specifically, the examiner must consider and discuss the positive nexus opinion rendered by the prior February 2007 VA examiner.  

2.  Following the above development, review the resulting examination reports and opinions in order to ensure their adequacy and compliance with the above directives.  If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




